Citation Nr: 1829044	
Decision Date: 05/23/18    Archive Date: 06/05/18

DOCKET NO.  18-05 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than October 10, 2001 for the award of service connection for a balance disorder of unknown etiology (claimed as vertigo/balance disorder due to inner ear problems).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Jones, Counsel





INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from December 1952 to October 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision issued by the Department of Veterans Affairs (VA) Appeals Mangement Center (AMC) in Washington, District of Columbia.  Jurisdiction of the claim is with the Regional Office (RO) in St. Petersburg, Florida.  

The Board observes that in the Veteran's February 2018 substantive appeal, he requested a Board hearing.  However, in correspondence received in March 2018, he indicated that he was declining the Board hearing.  See also March 2018 report of General Information.  In light of the forgoing, the Board determines that the request for a hearing has been withdrawn.  Thus, the Board will proceed with consideration of the appeal based on the evidence of record.  38 C.F.R. § 20.704(e) (2017). 


FINDING OF FACT

The Veteran's petition to reopen the previously denied final claim of service connection for a balance disorder was received by VA on October 10, 2001.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 10, 2001 for the award of service connection for a balance disorder of unknown etiology (claimed as vertigo/balance disorder due to inner ear problems) have not been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. § 3.400 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Law

As a preliminary matter, the Board notes that, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments also, inter alia, eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155, 3.157.  The amended regulations, however, apply only to claims filed on or after March 24, 2015.  Thus, the applicable regulations are cited below.  

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).  Otherwise, it is the date of receipt of claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.

A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p), 3.151.  Any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim.  38 C.F.R. § 3.155.  Such an informal claim must identify the benefit sought.  Id.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).

Under 38 C.F.R. § 3.157(b)(1), a report of examination or hospitalization may constitute an informal claim.  However, "[t]he mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit."  Criswell v. Nicholson, 20 Vet. App.501, 504 (2006).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits). 

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).







Factual Background

The Veteran asserts that an effective date prior to October 10, 2001 is warranted for the award of service connection for his balance disorder.  He contends that the effective date should be October 16, 1954, the day following separation from military service.  In support of this contention, the appellant asserts that if VA receives a claim within one year of separation, entitlement will be the day following the date of separation.  He contends that he filed a claim in November 1954, which was documented by an acknowledgment of receipt of claim.  Specifically, the military separation medic documented a separation medical claim on his behalf which included a claim for dizziness.  He asserts that the VA failed to process the claim.  He further argues that service medical records and private treatment records corroborate his entitlement to an earlier effective date.  See May 2016 Correspondence; see also September 2016 Correspondence.  

The Board observes that in support of the earlier effective date claim, the Veteran provided a copy of an Acknowledgment of Recepit of Claim, which noted a date of claim of November 23, 1954.  See May 2016 Correspondence.

In testimony provided during a March 28, 1979 hearing before a decision review officer at the RO, the issue of entitlement to service connection for a dizziness disability from unknown causes was raised by the Veteran.  The claim was denied in an April 1979 rating decision on the basis that that there was no finding or diagnosis of an ear problem or complaint of dizziness in service.  The Veteran filed a timely notice of disagreement in April 1980.  A statement of the case was issued in May 1980.  Subsequently, the Veteran filed a substantive appeal.  In a final November 1980 decision, the Board denied the claim of entitlement to service connection for a chronic ear disorder of the ears with dizziness.

On December 15, 1989, the appellant filed a claim of service connection for dizziness.  On May 20, 1991, the Veteran filed a claim of service connection for vertigo.  A subsequent claim was filed on December 23, 1991.  In a February 1992 rating decision, the RO determined that new and material evidence had not been received to reopen the previously denied claim of entitlement to service connection for a balance disorder.  The Veteran filed a timely notice of disagreement in April 1992.  A statement of the case was issued in May 1992 and the appellant's substantive appeal was received in June 1992.  In June 1994, the Board remanded the claim for additional evidentiary development.  Thereafter, in a July 1995 decision, the Board determined that new and material evidence had not been received to reopen the previously denied claim of service connection for a disorder manifested by a balance disturbance (vertigo).  The Veteran appealed The Board's July 1995 decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 1997 memorandum decision, the Court affirmed the Board's July 1995 decision.  

On October 10, 2001, the Veteran filed a claim of service connection for dizziness.  The RO denied the claim in a June 2002 rating decision, finding that the appellant had not presented new and material evidence adequate to reopen the claim.  The Veteran filed a notice of disagreement in June 2002 and a statement of the case was issued in December 2003.  Following the issuance of the statement of the case, additional evidence in support of the claim was associated with the claims file.

On October 11, 2005, the appellant filed a claim for service connection for dizziness.  In a June 2007 rating decision, the RO determined that new and material evidence had not been received to reopen the claim.  The Veteran appealed the June 2007 rating decision.  In February 2012, the Board remanded the claim for additional development.  Thereafter, in a May 2013 decision, the Board determined that new and material evidence had been received to reopen the claim of service connection for a balance disorder (claimed as vertigo/balance disorder due to inner ear problems) and granted the underlying service connection claim. 

In May 2013, the AMC issued a rating decision implementing the Board's award of service connection for a balance disorder and assigned a 30 percent rating, effective October 1, 2001, the date of receipt of his claim to reopen. 




Analysis

After reviewing both the law and the facts set forth above, the Board finds that an effective date prior to October 10, 2001 for the award of service connection for the Veteran's balance disorder is not warranted.  

As set forth above, the law provides that the effective date of an award of compensation based on a claim reopened after a final adjudication shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(q)(2).

The Board acknowledges the Veteran's assertions that the effective date of service connection should be October 16, 1954, the day following separation from service, as the VA failed to process his November 1954 service connection claim.  However, any prior pending claim was denied in the April 1979 rating decision, which included includes consideration of all unadjudicated/outstanding claims for the same disability.  As detailed herein, the Veteran did appeal the April 1979 rating decision to the Board.  In a final November 1980 decision, however, the Board denied the claim, thereby rendering the decision final and resolving the prior pending claim.  38 U.S.C.A. § 7103; 38 C.F.R. §§ 20.1100, 20.1104.  Thus, those claims cannot serve as a basis on which to award an earlier effective date.  

Subsequently, the Veteran filed petitions to reopen the claim in December 1989, May 1991, and December 1991.  The claim was denied in a February 1992 rating decision.  The Veteran filed a timely appeal.  In a July 1994 decision, the Board denied the petition to reopen the claim of service connection for a balance disorder, which was affirmed by the Court in a June 1997 memorandum decision.  Again, under these facts, the February 1992 rating decision and the July 1994 Board decision were subsumed by the Court's June 1997 memorandum decision, thereby rendering the decisions final and resolving the prior pending claims.  

As set forth above, the Veteran's petition to reopen the claim was received on October 10, 2001, the effective date assigned by the RO.  Neither the Veteran, nor his representative, submitted any written correspondence which could be construed as a formal or informal claim to reopen the previously denied claim of entitlement to service connection for a balance disorder prior to October 10, 2001.  

Thus, for the reasons and bases set forth above, the Board finds that the effective date for the grant of service connection for a balance disorder of unknown etiology is no earlier than the currently assigned date of October 10, 2001.  Accordingly, the benefit sought on appeal is denied.


ORDER

Entitlement to an effective date earlier than October 10, 2001 for the award of service connection for balance disorder of unknown etiology (claimed as vertigo/balance disorder due to inner ear problems) is denied.




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


